TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00215-CV


In re Victor and Candy Gonzales





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Victor and Candy Gonzales oppose the petition by the real parties in interest below
to be named the managing conservators of the Gonzaleses' child.  By petition for writ of mandamus,
the Gonzaleses ask this Court to order the district court to dismiss the real parties' suit based on the
real parties' lack of standing.  They also seek an emergency stay and the vacation of the district
court's temporary order that the Gonzaleses permit visitation between their child and the real parties
in interest pending the suit. 
	Having determined that the Gonzaleses have adequate remedies at law both in the trial
court and by way of direct appeal, we deny both the Gonzaleses' motion for emergency relief and
their petition for writ of mandamus.


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   April 20, 2004